United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5180                                                September Term, 2022
                                                                      1:22-cv-00545-UNA
                                                      Filed On: December 16, 2022
David Earl Wattleton,

              Appellant

       v.

Federal Bureau of Prisons, John or Jane
Doe, Director,

              Appellee


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Katsas, Walker, and Childs, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed April 22, 2022,
be affirmed. Appellant concedes that the district court correctly concluded that it lacked
jurisdiction insofar as the appellant seeks to challenge an order issued by this court.
The district court also correctly concluded that appellant failed to state a claim against
the Director of the Bureau of Prisons upon which relief could be granted. See 28
U.S.C. § 1915(e)(2)(B)(ii). In addition, to the extent appellant seeks a refund from this
court or rescission of a fee order issued by this court in 2003, that request is denied for
the same reason this court has denied appellant’s previous requests for similar relief.
See Wattleton v. Dodrill, 589 F. App’x 540 (D.C. Cir. 2014); In re: Wattleton, No. 13-
5216, unpublished order (D.C. Cir. Sept. 27, 2013); In re: Wattleton, No. 13-5075,
unpublished order (D.C. Cir. June 19, 2013). Appellant failed to challenge the
previously assessed filing fee in the case where the fee was assessed, and he cannot
seek relief in this case.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5180                                                September Term, 2022

of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam




                                          Page 2